PER CURIAM:
Plaintiff George Adams appeals following the district court’s grant of summary judgment in favor of Defendant Allstate Insurance Company.
Adams argues: (1) that the district court erred in denying Adams’s motion to remand and in granting Allstate’s motion to dismiss Defendant Brad Rankin; (2) that the district court erred in denying Adams’s two motions for leave to amend the complaint; and (3) that the district court erred in granting Allstate summary judgment.
Having considered the briefs and the record, we find no abuse of discretion in the denial of Adams’s motions for leave to amend and no error in the other rulings Adams complains of.
AFFIRMED.